COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Browserweb Media Agency, Mark Burke v. Maxus Energy
                          Corporation

Appellate case number:    01-14-01028-CV

Trial court case number: 2014-63727

Trial court:              11th District Court of Harris County

      Appellant’s Informal Brief & Motion to Strike Court Reporter’s Record & Fees, filed on
March 9, 2015, is DENIED.
        The documentation attached to the motion indicates appellant was billed for the district
clerk’s record, which is separate and apart from the court reporter’s record. See TEX. R. APP. P.
34.5; 34.6. Appellant has not requested, nor been charged, for a court reporter’s record. Because
appellant has informed us he will not be requesting a reporter’s record, we consider the record to
be complete, and appellant’s brief is due within 30 days of the date of this order. See TEX. R.
APP. P. 38.6(a). Appellee’s brief will be due within 30 days of the date appellant’s brief is filed.
See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually

Date: March 10, 2015